DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1 and 11 recite “a device with prescribed airtightness performance”. This limitation s unclear because this limitation merely states a function (airtightness performance) without providing any indication about how the function is performed. The recited function does not follow the structure recited in the claim (i.e. device), so it is unclear whether the function requires some other structure or is simply a result of operating the device in a certain manner. It is also unclear what the claimed device is, what kind of airtightness performance is the prescribed airtightness performance and how the device performs the prescribed airtightness performance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Landy (US 4,098,174).
 	For claims 1-2, Landy discloses a safety cabinet 10 (col. 3, line 61) which has a work surface 28 on a bottom 31 of a workspace 45 (Fig. 2), a front panel 11 at a front of the workspace 45, and a work opening section 14  below the front panel 11, and has a first air purification means 17 configured to filter exhaust air for exhausting air in the workspace 45, wherein non-workspace sides of a side wall surface (Fig. 3, inner surface of wall 16) and a back wall surface (inner surface of wall 39) of the workspace 45 are formed by an outer wall 16, 39 of a device (walls forming work chamber 45 is considered as a device) with prescribed airtightness performance (col. 4, lines 40-46). Wherein the air purified by a second air purification means 35 is supplied from an upper surface 36 of the workspace 45 (Fig. 2).   
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Landy (US 4,098,174) in view of McCarthy et al. (US 9,095,802 B2).
 	 For claim 3, Landy further discloses the safety cabinet 10 includes an exhaust flow path 21 having an outlet (Fig. 2, at 19) outside the device (Fig. 2). The safety cabinet of Landy as above includes all that is recited in claim 3 except for the first air purification means is disposed below the workspace, and the safety cabinet includes an exhaust flow path having an air inlet on a downstream side of the first air purification means. McCarthy et al. disclose a safety cabinet 100 comprising a first air purification means 114 disposed below a workspace 106 (Fig. 6A), and safety cabinet includes an exhaust flow path having an air inlet (Fig. 6A, at 508) on a downstream side of the first air purification means 114. McCarthy et al. also disclose the safety cabinet includes a blowing unit 508 disposed on a lower side of the first air purification means 114 (Fig. 6A). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the safety cabinet of Landy to dispose the first air purification means below the workspace and to include an exhaust flow path having an air inlet on a downstream side of the first air purification means and a blowing unit disposed on a lower side of the first air purification means as taught by McCarthy et al. in order to remove contaminated particulates from the air in the work chamber of the safety cabinet and before the exhaust air entering the blowing unit and the exhaust flow path. 
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Landy (US 4,098,174) in view of McCarthy et al. (US 9,095,802 B2), and further in view of Hunter et al. (US 10,507,500 B1).
 	The safety cabinet of Landy as modified by McCarthy et al. as above includes all that is recited in claims 4-5 except for a blowing unit is connectable to/disposed on the outlet side of the . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Landy (US 4,098,174) in view of Hunter et al. (US 10,507,500 B1).
 	For claim 8, Landy further discloses the safety cabinet 10 further comprising: an exhaust flow path 21 having an air inlet (Fig. 2, at 46) on the lower side of the workspace 45 and having an outlet (Fig. 2, at 19) above the workspace 45; the first air purification means 17 disposed at the outlet of the exhaust flow path 21 (Fig. 2). However, Landy does not disclose a blowing unit disposed on a downstream side of the first air purification means.  Hunter et al. teach a concept of disposing a blowing unit 36 on a downstream side of an exhaust air purification means 30 (Fig. 4, col. 11, lines 25-26). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the safety cabinet of Landy to dispose the blowing unit on a downstream side of the first air purification means as taught by Hunter et al.  in order to effectively pull the exhaust air through the air purification means to improve exhaust air cleaning efficiency.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Landy (US 4,098,174) in view of McCarthy et al. (US 9,095,802 B2), and Hunter et al. (US 10,507,500 B1) as applied to claim 5 as above, and further in view of Ono et al. (WO 2016/079777 A1).
The safety cabinet of Landy as modified by McCarthy et al. and Hunter et al. as above includes all that is recited in claim 6 except for a measurement hole of a penetration ratio measurement tube is disposed on a suction side of the blowing unit.  Ono et al. teach a safety cabinet 101 comprising a measurement hole (at 119) of a penetration ratio measurement tube 120 is disposed at the suction port 119 (paragraph [0070]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the safety cabinet of Landy to include a measurement hole of a penetration ratio measurement tube as taught by Ono et al. in order to perform a leakage test to discover whether  the dust air is leaking. With regard to the location of the measurement hole, as Ono et al. disclose disposing the measurement hole at a suction port 119 and dust measurement is performed at different locations (paragraph [0040]), it would have been obvious to some with ordinary skill in the art before the effective filing date of the invention to dispose the measurement hole at the suction port of the blowing unit in order to improve the test accuracy.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Landy (US 4,098,174) in view of McCarthy et al. (US 9,095,802 B2) as applied to claim 7 as above, and 
further in view of Ono et al. (WO 2016/079777 A1).
 	The safety cabinet of Landy as modified by McCarthy et al. as above includes all that is recited in claim 9 except for a measurement hole of a penetration ratio measurement tube is disposed on a suction side of the blowing unit.  Ono et al. teach a safety cabinet 101 comprising a measurement hole (at 119) of a penetration ratio measurement tube 120 is disposed at the suction port 119 (paragraph [0070]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the safety cabinet of Landy to include a measurement hole of a penetration ratio measurement tube .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Landy (US 4,098,174) in view of Hunter et al. (US 10,507,500 B1) as applied to claim 8 as above, and
further in view of Ono et al. (WO 2016/079777 A1).
 	The safety cabinet of Landy as modified by Hunter et al. as above includes all that is recited in claim 13 except for a measurement hole of a penetration ratio measurement tube is disposed on a suction side of the blowing unit.  Ono et al. teach a safety cabinet 101 comprising a measurement hole (at 119) of a penetration ratio measurement tube 120 is disposed at the suction port 119 (paragraph [0070]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the safety cabinet of Landy to include a measurement hole of a penetration ratio measurement tube as taught by Ono et al. in order to perform a leakage test to discover whether the dust air is leaking. With regard to the location of the measurement hole, as Ono et al. disclose disposing the measurement hole at a suction port 119 and dust measurement is performed at different locations (paragraph [0040]), it would have been obvious to some with ordinary skill in the art before the effective filing date of the invention to dispose the measurement hole at the suction port of the blowing unit in order to improve the test accuracy.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY